

116 HR 8345 IH: Air Carrier Worker Support Extension Act of 2020
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8345IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Ms. Plaskett (for herself and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide support for air carrier workers, and for other purposes.1.Short titleThis Act may be cited as the Air Carrier Worker Support Extension Act of 2020.2.DefinitionsUnless otherwise specified, the terms in section 40102(a) of title 49, United States Code, shall apply to this Act, except that—(1)the term airline catering employee means an employee who performs airline catering services;(2)the term airline catering services means preparation, assembly, or both, of food, beverages, provisions and related supplies for delivery, and the delivery of such items, directly to aircraft or to a location on or near airport property for subsequent delivery to aircraft;(3)the term contractor means—(A)a person that performs, under contract with a passenger air carrier conducting operations under part 121 of title 14, Code of Federal Regulations—(i)catering functions; or(ii)functions on the property of an airport that are directly related to the air transportation of persons, property, or mail, including but not limited to the loading and unloading of property on aircraft; assistance to passengers under part 382 of title 14, Code of Federal Regulations; security; airport ticketing and check-in functions; ground-handling of aircraft; or aircraft cleaning and sanitization functions and waste removal; or(B)a subcontractor that performs such functions;(4)the term employee means an individual, other than a corporate officer, who is employed by an air carrier or a contractor; and(5)the term Secretary means the Secretary of the Treasury.3.Pandemic relief for aviation workers(a)Financial assistance for employee wages, salaries, and benefitsNotwithstanding any other provision of law, to preserve aviation jobs and compensate air carrier industry workers, the Secretary shall provide financial assistance that shall exclusively be used for the continuation of payment of employee wages, salaries, and benefits to—(1)passenger air carriers, in an aggregate amount up to $25,500,000,000;(2)cargo air carriers, in the aggregate amount up to $300,000,000; and(3)contractors, in an aggregate amount up to $3,000,000,000.(b)Administrative expensesNotwithstanding any other provision of law, the Secretary, may use $100,000,000 of the funds made available under section 11(a) for costs and administrative expenses associated with providing financial assistance under this Act.4.Procedures for providing payroll support(a)Awardable amountsThe Secretary shall provide financial assistance under this Act—(1)to an air carrier required to file reports pursuant to part 241 of title 14, Code of Federal Regulations, as of March 27, 2020, in an amount equal to—(A)the amount such air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073); or(B)at the request of such air carrier, the amount of the salaries and benefits reported by the air carrier to the Department of Transportation pursuant to such part 241, for the period from October 1, 2019, through March 31, 2020; (2)to an air carrier that did not transmit reports under such part 241, as of March 27, 2020, in an amount equal to—(A)the amount such air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073), plus an additional 15 percent of such amount; or(B)at the request of such carrier, the sum of—(i)the amount that such air carrier certifies, using sworn financial statements or other appropriate data, as the amount of total salaries and related fringe benefits that such air carrier incurred and would be required to be reported to the Department of Transportation pursuant to such part 241, if the carrier were required to transmit such information during the period from April 1, 2019, through September 30, 2019; and(ii)an additional amount equal to the difference between the amount certified under clause (i) and the amount the air carrier received under section 4113 of the CARES Act (15 U.S.C. 9073); and(3)to a contractor in an amount equal to the amount such contractor received under section 4113 of the CARES Act (15 U.S.C. 9073). (b)Additional awardable amountsThe Secretary shall provide financial assistance under this Act to an air carrier that did not receive assistance under section 4113 of the CARES Act (15 U.S.C. 9073) and does not transmit reports under such part 241 in an amount that such an air carrier certifies, using sworn financial statements or other appropriate data, as the amount of total salaries and related fringe benefits that such air carrier incurred and would be required to be reported to the Department of Transportation pursuant to such part 241, if the carrier were required to transmit such information during the period from April 1, 2019, through September 30, 2019.(c)Deadlines and procedures(1)In general(A)Forms; terms and conditionsFinancial assistance provided to an air carrier or contractor under this Act shall be in such form, on such terms and conditions (including requirements for audits and the clawback of any financial assistance provided upon failure by a passenger air carrier, cargo air carrier, or contractor to honor the assurances specified in section 5), as agreed to by the Secretary and the recipient for assistance received under section 4113 of the CARES Act (15 U.S.C. 9073), except where inconsistent with this Act.(B)ProceduresThe Secretary shall publish streamlined and expedited procedures not later than 5 days after the date of enactment of this Act for air carriers and contractors to submit requests for financial assistance under this Act.(2)Deadline for immediate payroll assistanceNot later than 10 days after the date of enactment of this Act, the Secretary shall make initial payments to air carriers and contractors that submit requests for financial assistance approved by the Secretary.(3)Subsequent paymentsThe Secretary shall determine an appropriate method for timely distribution of payments to air carriers and contractors with approved requests for financial assistance from any funds remaining available after providing initial financial assistance payments under paragraph (2).(d)Pro rata reductionsThe amounts under subsections (a)(1)(B), (a)(2)(B)(i), and (b) shall, to the maximum extent practicable, be subject to the same pro rata reduction applied by the Secretary to passenger or cargo air carriers, as applicable, that received assistance under section 4113 of the CARES Act (15 U.S.C. 9073). (e)AuditsThe Inspector General of the Department of the Treasury shall audit certifications made under subsection (a) or (b).5.Required assurances(a)In generalTo be eligible for financial assistance under this Act, an air carrier or contractor shall enter into an agreement with the Secretary, or otherwise certify in such form and manner as the Secretary shall prescribe, that the air carrier or contractor shall—(1)refrain from conducting involuntary furloughs or reducing pay rates and benefits until March 31, 2021;(2)through March 31, 2022, ensure that neither the air carrier or contractor nor any affiliate of the air carrier or contractor may, in any transaction, purchase an equity security of the air carrier or contractor or the parent company of the air carrier or contractor that is listed on a national securities exchange;(3)through March 31, 2022, ensure that the air carrier or contractor shall not pay dividends, or make other capital distributions, with respect to the common stock (or equivalent interest) of the air carrier or contractor; and(4)meet the requirements of sections 6 and 7.(b)Department of transportation authority To condition assistance on continuation of service(1)In generalThe Secretary of Transportation is authorized to require, to the extent reasonable and practicable, an air carrier provided financial assistance under this Act to maintain scheduled air transportation service, as the Secretary of Transportation deems necessary, to ensure services to any point served by that carrier before March 1, 2020.(2)Required considerationsWhen considering whether to exercise the authority provided by this subsection, the Secretary of Transportation shall take into consideration the air transportation needs of small and remote communities and the need to maintain well-functioning health care supply chains, including medical devices and supplies, and pharmaceutical supply chains.(3)SunsetThe authority provided under this subsection shall terminate on April 1, 2022, and any requirements issued by the Secretary of Transportation under this subsection shall cease to apply after that date.6.Protection of collective bargaining agreement(a)In generalNeither the Secretary, nor any other actor, department, or agency of the Federal Government, shall condition the issuance of financial assistance under this Act on an air carrier’s or contractor’s implementation of measures to enter into negotiations with the certified bargaining representative of a craft or class of employees of the air carrier or contractor under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and conditions of employment.(b)Period of effectWith respect to an air carrier or contractor to which financial assistance is provided under this Act, this section shall be in effect with respect to the air carrier or contractor beginning on the date on which the air carrier or contractor is first issued such financial assistance and ending on March 31, 2021.7.Limitation on certain employee compensation(a)In generalThe Secretary may only provide financial assistance under this Act to an air carrier or contractor after such carrier or contractor enters into an agreement with the Secretary which provides that, during the 2-year period beginning March 24, 2020, and ending March 24, 2022, no officer or employee of the air carrier or contractor whose total compensation exceeded $425,000 in calendar year 2019 (other than an employee whose compensation is determined through an existing collective bargaining agreement entered into prior to enactment of this Act)—(1)will receive from the air carrier or contractor total compensation which exceeds, during any 12 consecutive months of such 2-year period, the total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019;(2)will receive from the air carrier or contractor severance pay or other benefits upon termination of employment with the air carrier or contractor which exceeds twice the maximum total compensation received by the officer or employee from the air carrier or contractor in calendar year 2019; and(3)no officer or employee of the eligible business whose total compensation exceeded $3,000,000 in calendar year 2019 may receive during any 12 consecutive months of such period total compensation in excess of the sum of—(A)$3,000,000; and(B)50 percent of the excess over $3,000,000 of the total compensation received by the officer or employee from the eligible business in calendar year 2019.(b)Total compensation definedIn this section, the term total compensation includes salary, bonuses, awards of stock, and other financial benefits provided by an air carrier or contractor to an officer or employee of the air carrier or contractor.8.Tax payer protection(a)CARES Act assistance recipientsWith respect to a recipient of assistance under section 4113 of the CARES Act (15 U.S.C. 9073) that receives assistance under this Act, the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by such recipient in the same form and amount, and under the same terms and conditions, as agreed to by the Secretary and the recipient for assistance received under such section 4113 to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this Act.(b)Other applicantsWith respect to an applicant that did not receive assistance under such section 4113, the Secretary may receive warrants, options, preferred stock, debt securities, notes, or other financial instruments issued by an applicant that receives assistance under this Act in a form and amount that are, to the maximum extent practicable, the same as the terms and conditions as agreed to by the Secretary and similarly situated recipients of assistance under such section 4113 to provide appropriate compensation to the Federal Government for the provision of the financial assistance under this Act. 9.Reports(a)ReportNot later than May 1, 2021, the Secretary shall submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the financial assistance provided to air carriers and contractors under this Act, including a description of any financial assistance provided.(b)UpdateNot later than the last day of the 1-year period following the date of enactment of this Act, the Secretary shall update and submit to the Committee on Transportation and Infrastructure and the Committee on Financial Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Banking, Housing, and Urban Affairs of the Senate the report described in subsection (a).10.CoordinationIn implementing this Act, the Secretary shall coordinate with the Secretary of Transportation.11.Funding(a)Direct appropriationNotwithstanding any other provision of law, there is appropriated, out of amounts in the Treasury not otherwise appropriated, $11,400,000,000 to carry out this Act. (b)Transfer of unobligated CARES Act fundsIn addition to the amount appropriated under subsection (a) to carry out this Act, the amounts made available under the following provisions of law are hereby transferred and made available to the Secretary to carry out this Act:(1)$3,100,000,000 from subsection (b)(2) of section 4003 of the CARES Act (15 U.S.C. 9042).(2)$11,100,000,000 from subsection (b)(3) of section 4003 of the CARES Act (15 U.S.C. 9042).(3)$3,200,000,000 from subsection (a)(2) of section 4112 of the CARES Act (15 U.S.C. 9072). 